Citation Nr: 0125955	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-22 818	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Whether the veteran timely appealed an April 12, 1999 
decision, in which the RO granted the veteran entitlement to 
educational assistance benefits under the provisions of 
Chapter 30, Title 38, United States Code, effective from 
February 3, 1999.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from April 1982 to 
September 1985 and from January 1986 to February 1999.  His 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 RO determination.  


FINDINGS OF FACT

1.  On April 12, 1999, the RO determined that the veteran was 
entitled to Chapter 30 educational assistance benefits, 
effective from February 3, 1999.  

2.  The same day, the RO informed the veteran of its decision 
and advised him of his appellate rights with regard to the 
decision.

3.  On November 9, 1999, the RO received a written statement 
from the veteran in which he disagreed with the RO's April 
12, 1999 decision, and on February 20, 2000, the RO issued a 
statement of the case.

4.  The veteran did not file a substantive appeal or a 
request to extend the time period for filing a substantive 
appeal within 60 days of the February 20, 2000 issuance of 
the statement of the case or within one year of the April 12, 
1999 notice that his claim had been denied.


CONCLUSIONS OF LAW

1.  The veteran did not timely appeal the April 12, 1999 
decision, in which the RO granted the veteran entitlement to 
educational assistance benefits under the provisions of 
Chapter 30, Title 38, United States Code, effective from 
February 3, 1999.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (2001).

2.  The April 12, 1999 determination, in which the RO granted 
the veteran entitlement to educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code, effective from February 3, 1999, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On April 12, 1999, the RO determined that the veteran was 
entitled to Chapter 30 educational assistance benefits and 
that his eligibility date for such benefits was February 3, 
1999.  The RO notified the veteran of this decision and of 
his appellate rights with regard to this decision the same 
day.  On November 9, 1999, the RO received a statement from 
the veteran indicating that he disagreed with the eligibility 
date that the RO had assigned the award of educational 
assistance benefits.  

Appellate review is initiated by a notice of disagreement 
(NOD) and completed by a substantive appeal filed after a 
statement of the case (SOC) has been furnished to the 
appellant.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (2001).  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the SOC to the appellant, or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The 60-day period may be extended for a 
reasonable period on request for good cause shown.  The 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing the 
substantive appeal.  38 U.S.C.A. § 7105(b)(1), (d)(3); 38 
C.F.R. 
§§ 20.200, 20.302(b) (2001).

When it is required that a written document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by the VA.  
In calculating this 5-day period, Saturdays, Sundays and 
legal holidays will be excluded.  38 C.F.R. § 20.305 (2001).

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions the 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (2001).  In the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the 
merits of the appeal, and the determination becomes final.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  

In this case, the RO issued the veteran an SOC on February 
20, 2000.  Therefore, to perfect his appeal, the veteran 
needed to file a substantive appeal or a request to extend 
the time period for filing a substantive appeal within 60 
days of the February 20, 2000 issuance of the SOC or within 
one year of the April 12, 1999 notice that his claim had been 
denied.  Instead, the veteran waited until after the 
allowable time limit had passed before submitting any 
additional correspondence to the RO.  On November 7, 2000, 
clearly after the time period allowed for filing a 
substantive appeal in this case, the RO received the 
veteran's VA Form 9 (Appeal to Board of Veterans' Appeals), 
which reiterated the veteran's disagreement with the RO's 
April 12, 1999 determination.  In a letter dated September 
2001, the RO provided the veteran an opportunity to present 
argument on the matter of whether he filed a timely 
substantive appeal in this case, but the veteran did not 
respond.

In light of the above, the Board finds that the veteran 
failed to file a timely substantive appeal of the RO's April 
12, 1999 decision, in the form of a VA Form 9 or otherwise, 
or to request an extension of the time period in which to 
file a substantive appeal.  The Board therefore has no 
jurisdictional authority to review the veteran's claim of 
entitlement to educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code, for 
periods of enrollment prior to February 3, 1999, and the 
April 12, 1999 decision on which an appeal was initiated, but 
not perfected, is final.   


ORDER

A timely substantive appeal of the RO's April 12, 1999 
determination not having been submitted, the appeal is 
dismissed.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

